DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/03/2022 has been entered. Applicant has amended claims 1 and 19. Claims 1-29 are currently pending in the instant application. Claims 2-18 were previously withdrawn. Applicant has not added nor cancelled any claims. Applicant’s amendments have overcome each and every claim and specification objection previously set forth in the Non-Final Office Action mailed 11/29/2021.
Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
	Regarding the imaging system in claim 1…
	Applicant argues that Surti does not teach the last limitation seen in claim 1. Applicant argues that the cap 70 does not include an imaging element and that the imaging system 50 is disposed within the endoscope 10.
	The examiner respectfully disagrees. Paragraph [0027] states that “the imaging system 50 may include one or more optical lenses and a solid-state imaging sensing device such as a charged coupled device (CCD) or a complementary metal-oxide-semiconductor (CMOS) image sensor that produces electronic signals representative of an image of the tissue in front of the imaging port 24”. Additionally, paragraph [0030] states that “the imaging system 50 may extend to the distal tip 40 of the endoscope 10 wherein the lens 56 is positioned in the imaging port 24”. 
	Regarding the light source in claim 19…
	Applicant argues that Surti does not teach the cap including a light source because the light source is located within the endoscope and not the removable cap.
	The examiner respectfully disagrees. Paragraph [0028] of Surti states that “in some embodiments, the lighting system 52 may include one or more LEDs mounted at the distal end 20”. Furthermore, paragraph [0030] states that “the distal end portion 20 may be provided as a removable cap portion 70 that may be connected together with the shaft 18”. Therefore Surti does teach that the distal end portion comprises a light source, as recited in independent claim 19.
	Regarding the Mikkaichi reference in claim 27…
	Applicant argues that Mikkaicchi does not describe a distal end portion removably coupled to the shaft, wherein the distal end portion comprises a light source, and that the references, alone or in combination, do not disclose all of the elements of claim 19.
	The examiner respectfully disagrees. As explained above, Surti does teach wherein the distal end portion comprises a light source. Mikkaicchi is used in combination to teach the electrode and connector limitation seen in claim 27.  As seen in Fig. 27 of Mikkaicchi, the cap 45 is “detachably disposed at a distal end of the endoscope” (paragraph [0115]). The cap 45 includes an electrode 41 and connector 46. It would have been obvious for one of ordinary skill 
	Regarding the Surti ‘574 reference in claim 28…
	Applicant argues that Surti ‘574 does not describe a distal end portion removably coupled to the shaft, wherein the distal end portion comprises a light source, and that the references, alone or in combination, do not disclose all of the elements of claim 19.
	The examiner respectfully disagrees. As explained above, Surti does teach wherein the distal end portion comprises a light source. Surti ‘574 is used in combination to teach the operation unit limitation seen in claim 28. As seen in Fig. 1D, cap 102 is removably coupled to the shaft. Paragraph [0035] explains that “in some embodiments, the cap may include an engagement portion 110 configured to secure the cap to the endoscope. The engagement portion may be integral with or attached to proximal end 104 of the cap”. Surti ‘574 also teaches the operation unit 306, a port 314, and a handle 306. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation unit of Surti to include a port and a handle, as taught by Surti ‘574. It would have been advantageous to make the combination in order to introduce instruments through the endoscope working channel (Col. 7, lines 48-55 of Surti’574).
Status of Claims 
Claims 1-29 are pending, claims 2-18 have been withdrawn from consideration, and claims 1 and 19-29 are currently under consideration for patentability under 37 CFR 1.104.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19-26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2009/048486 to Surti.
Regarding claim 1, Surti discloses in Fig. 1 a device for visualizing a surface area within a patient (Fig. 1 - endoscope 10), the device comprising: 
	an elongate flexible shaft having a proximal end configured for coupling to an image display and a distal end (Fig. 2 - shaft 18; [0022]- The endoscope 10 is operably connected to a control unit 30 via conduit 32 . The control unit 30 provides image processing for image display on a monitor); 
	a coupler device having an attachment portion removably coupled to the distal end of the elongate shaft (Fig. 6 - cap 70; see examiner’s annotated Fig. 6) and a visualization portion (Fig. 6 - conical portion 36); and 
	wherein the coupler device includes an imaging element (Fig. 6 -  imaging system 50).

    PNG
    media_image1.png
    427
    468
    media_image1.png
    Greyscale

Regarding claim 19, Surti discloses in Fig. 1 an endoscope system for visualizing a surface area within a patient (Fig. 1 -endoscope 10), the system comprising: 
	an endoscope (Fig. 1 -endoscope 10) having an elongate flexible shaft with a proximal end configured for coupling to an image display (Fig. 2 - shaft 18; [0022]- The endoscope 10 is operably connected to a control unit 30 via conduit 32 . The control unit 30 provides image processing for image display on a monitor); 
	a distal end portion removably coupled to the shaft (Fig. 6 - cap 70; see examiner’s annotated Fig. 6), the distal end portion including a distal surface with a visualization section for (Fig. 6 - conical portion 36); and 
	wherein the distal end portion comprises a light source (Fig. 6-lighting system 52).
Regarding claim 20, Surti discloses the system of claim 19, and Surti further discloses wherein the elongate flexible shaft has a distal surface (Fig. 6 - planar surface 51) and the distal end portion substantially covers the distal surface (Fig. 6 - cap 70).
Regarding claim 21, Surti discloses the system of claim 20, and Surti further discloses wherein the distal end portion completely encloses the distal surface (Fig. 6 - cap 70).
Regarding claim 22, Surti discloses the system of claim 19, and Surti further discloses wherein the light source comprises a light emitting diode ([0028] - The lighting source may include emitting diodes (LEDs).
Regarding claim 23, Surti discloses the system of claim 19, and Surti further discloses further comprising an imaging element and a connector coupled to the imaging element and extending through the shaft (Fig. 6-imaging system 50; [0026] - The shaft 18 may include the lumen 15, the imaging system 50 and the lighting system 52 extending therethrough; [0027] - The imaging system 50 may include optical fibers that are optically coupled to an image sensor).
Regarding claim 24, Surti discloses the system of claim 23, and Surti further discloses wherein the imaging element comprises an optical lens ([0027] - lens 56 may cover the imaging port 24).
Regarding claim 25, Surti discloses the system of claim 19, and Surti further discloses further comprising: a working channel extending through the shaft for passage of an instrument (Fig. 2 – lumen 15; [0026]- the lumen 15 that may be provided as a working channel for use with of any kind of diagnostic, monitoring, treatment, or surgical tools that may be provided to a patient through the endoscope); and a working channel extension within the distal end portion having a proximal end removably coupled to the working channel and a distal opening on an outer surface of the distal end portion (Fig 6 - working channel port 28; see [0031]).
Regarding claim 26, Surti discloses the system of claim 19, and Surti further discloses further comprising: a fluid port on the distal end portion; and a fluid channel within the elongate shaft coupled to the fluid port ([0026] - in some embodiments, a flushing port and associated lumen (not shown) may also be provided for cleaning the imaging port 24 and the lighting port 26).
Regarding claim 29, Surti discloses the system of claim 19, and Surti further discloses wherein at least one of the elongate flexible shaft and the distal end portion is formed as a single use portion ([0021]- The endoscope 10 may be designed for single use or the endoscope may be reusable).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/048486 to Surti and in further view of U.S. Publication No. 2008/0242933 to Mikkaichi et al. (hereinafter “Mikkaichi”).
Regarding claim 27, Surti discloses the system of claim 19, and Surti further discloses further comprising: an electrode on the distal end portion; and a connector extending through the shaft and coupled to the electrode.
However Mikkaichi teaches of an analogous endoscopic device including an electrode on the distal end portion (Fig. 27 - high-frequency electrode 41); and a connector extending through the shaft and coupled to the electrode (Fig. 27 - conductive wire 46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end portion of Surti to include an electrode and connector, as taught by Mikkaichi. It would have been advantageous to make the combination in order to perform a surgical procedure within the hollow organ or abdominal cavities ([0009] of Mikkaichi).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/048486 to Surti and in further view of U.S. Patent No. 9,913,574 to Surti (hereinafter “Surti (574)”).
Regarding claim 28, Surti discloses the system of claim 19, and Surti further discloses further comprising: an operation unit coupling the proximal end of the endoscope with the image display (Fig. 1 - control unit 30; [0022] - The control unit 30 provides image processing for image display on a monitor), but Surti does not expressly teach the operation unit including a 
However, Surti (574) teaches of an analogous endoscopic device including an operation unit (Fig. 4- proximal portion 306) including a port coupled to the working channel for insertion of an instrument (Fig. 4- port 314) and a handle for operation by a user (Fig. 4- proximal portion 306).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation unit of Surti to include a port and a handle, as taught by Surti (574). It would have been advantageous to make the combination in order to introduce instruments through the endoscope working channel (Col. 7, lines 48-55 of Surti (574)).
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/14/22